Citation Nr: 0721522	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1945 to December 
1945.  The appellant is claiming to be the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).   The appellant and her son testified at a Board 
hearing at the RO in March 2007.  At that time, the appellant 
waived RO review of the additional evidence she submitted at 
the Board hearing.  The Board notes at this point that 
additional evidence was received by the Board in May 2007.  
This evidence consists of a letter from the appellant's 
sister describing the circumstances of her sister's marriage 
to the veteran and the reasons for her divorcing the veteran.  

The Board notes that the appellant did not waive RO review of 
this additional evidence; however, as explained below, in the 
instant case, the appellant is not eligible for DIC benefits 
as a matter of law because she was divorced from the veteran 
at the time of his death.  As such, the letter from her 
sister is not relevant to the adjudication of this claim as 
it only describes the reasons for her sister's divorce from 
the veteran and does not dispute the fact that the appellant 
and the veteran were divorced at the time of the veteran's 
death.  Therefore, the Board finds that it can proceed with 
adjudication of the claim at hand without prejudice resulting 
to the appellant on account of considering this evidence in 
the first instance because the evidence is not material to 
the outcome of the claim.


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1949 
and were divorced in February 1960.

2.  The veteran died in March 1995.

3.  The appellant and the veteran were divorced at the time 
of the veteran's death in March 1995.


CONCLUSION OF LAW

The requirements for recognition as the veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
benefits have not been met.  38 U.S.C.A. §§ 101, 5107 (West 
2002); 38 C.F.R. § 3.50 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As further discussed below, the evidence, which is not in 
dispute, establishes that the appellant was divorced from the 
veteran at the time of the veteran's death.  As such, she 
does not meet the criteria necessary to be a surviving spouse 
as defined by VA regulations.  As such, she is ineligible for 
DIC benefits as a matter of law.  The United States Court of 
Appeals for Veterans Claims (CAVC or Court) has held that 
where, as here, the question in a case is a purely legal one, 
the enactment of the VCAA does not affect matters on appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  In this regard, the record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Analysis

The veteran died in March 1995.  The appellant claims 
entitlement to DIC benefits as his surviving spouse.  The 
veteran's death certificate records that he was divorced at 
the time of his death.

The record shows that the appellant and the veteran were 
married in June 1949 and were divorced in February 1960.  
These facts are not in dispute.  The appellant asserts that 
she divorced the veteran because of his "willful 
misconduct."  The Board does not dispute this allegation.  
Nevertheless, because the veteran and the appellant were 
divorced at the time of the veteran's death, the appellant 
does not meet the definition of a "surviving spouse" and is 
not eligible for DIC benefits. 

To be considered a "surviving spouse" of a veteran, the 
appellant must have been the veteran's spouse at the time of 
his death and have lived continuously with him from the date 
of their marriage to the date of his death, except where 
there was a separation due to the misconduct or, or procured 
by the veteran without fault of the spouse.  38 C.F.R. § 
3.50(b) (emphasis added).  The exception for separations due 
to "misconduct" of the veteran only applies in situations 
where the veteran and appellant were legally married at the 
time of the veteran's death, but had separated due to the 
misconduct of the veteran.  In these situations, an appellant 
can still be eligible for DIC benefits even if she had not 
lived continuously with the veteran from the date of their 
marriage until the date of the veteran's death.  

In the instant case, the appellant and veteran were clearly 
divorced at the time of the veteran's death.  As she was not 
married to the veteran at the time of his death, the 
appellant cannot be considered as a surviving spouse as 
defined by 38 C.F.R. § 3.50.  Therefore, the appellant does 
not meet the definition of a surviving spouse and is not 
eligible for DIC benefits.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


